PLEASE SIGN AND RETURN TO SHOW RECEIPT:

                                                                           DATE RECEIVED:         \l\K
                                                                           RECEIVED BY: /TMkx^\^tfM&&^
                                                                           YOUR TITLE: T>ftvW MMd
                                                                            fllhAV^TNYAeYVl COUNTY. TEXAS
                                                                           RETURN BY MAIL OR FAX TO:

                                                                              1st COURT OF APPEALS
                                                                              301 FANNIN STREET
                                                                              HOUSTON, TX 77002-2066
                                                                              PHONE:    (713) 274-2700
                                                                              FAX:      (713) 755-8131
                            FIRST COURT OF APPEALS
                                           301 Fannin
                                      Houston, Texas 77002

To: Barbara Adamick                                                             January 9, 2015

County: Montgomery (Criminal)

Subject: ISSUANCE OF MANDATES



Please acknowledge the receipt of mandates on the enclosed copy and return to this Court. In
addition, as required by Texas Government Code, Sec 51.204 (d)(e), we will destroy all records filed,
no earlier than six (6) years (in civil cases), and twenty-five (25) years (in criminal cases) where
allowed by statute, from this date.




   01-13-00591-CR             Amber Nicole Doughty v. The State of Texas          12-07-07650 CR




                                                                                       FILED IN
                                                                                1ST COURTOF APPEALS
                                                                                   HOUSTON, TEXAS


                                                                                  JAN 2 0 2015
                                                                                CHRISTOPHER A. PRINE
                                                                                    STQPHER A. I

                                                                              CLERK.I2L
                                                                                           'Wzfc U.S.POSTAGE»prrNcVBOWES
                                                                                                   %           "   ~~         ~~
                                                                                                                              o

BARBARA C L E>DEN ADAMICK
                                                                                                       ™»01 $ 000.46
                                                                         Ol ul.                   0001376286 JAN        14. 2015
 DistrictCk'    I vlcintgomer>';(Sdunty
  301 N. Mai i . District Court Bldg.
           if,       J Bbx 2985 \ jjj jjj
     .';    Ct ••'      i           •."
                                            FIRST COURT OF APPEALS
                                            301 FANNIN STREET
                                            HOUSTON, TEXAS 77002




                                                   "?*7l3CJ2    <I'i'iIi"iii'II"II-i'ImiIII""'!'I1Iii"i,'HiIIIIi"»IIi